  Case: 1:18-cv-02861 Document #: 135 Filed: 11/18/19 Page 1 of 2 PageID #:1441          tll

                         UNITED STATES DISTRICT COURT
                          FOR the Northern District of Illinois
                                   Eastern Division               FILED
LISA MADIGAN,                                                          ]rov   ls nlsq/
                                            )
                                            )
             Plaintiff                      )                     .'IH8ffilrt'R[Y[8U*'
                                            )
       v.                                  )    Case No.: 1:18-cv-02861
                                           )    Honorable Andrea R. Wood
SUBURBAII E)(PRESS, INC., et al,           )
                                           )
             Defendants.                   )

                               NOTICE OF MOTIONS

PLEASE BB ADVISED that on November 21,2019, at 9:00 a.ffi., or as soon
thereafter as I may be heard, I shall appear in person before the Honorable Andrea
R.'Wood or any judge sitting in her stead, in Courtroom 1925, at the United States
District Court, 219 South Dearborn Street, Chicago, Illinois, and then and there
present (1) Defendant Toeppen's Motion to Amend Consent Decree and (2)
Defendant Toeppen's Motion for Monetary Compensation, both fited previously
with the Cou* and served upon Plaintiff via email.


                                           DENNIS TOEPPEN, individually and on
                                           behalf of all Defendants,


                                           *r,Q,.*i           *
  Case: 1:18-cv-02861 Document #: 135 Filed: 11/18/19 Page 2 of 2 PageID #:1441



                                     PROOF OF SERVICE

       Th9 undersigaed Defeadant, yndgt penalties as provided by law pursuant to the Illinois
^
Supreme Court Rule 12 and 735 ILCS 5/l:109, certiff-that I filed Notirie of Motions with th;
United States District Court 18th of November, 2019 and provided copies to plaintiffat;tic;
emaii address specified in Consent Decree, which I believe iesults in distribution to:

Jeffrey J. Yandam
Office of the Attorney General of Illinois
Assistant Attorney General, Civil Rights Bureau
100 W. Randolph, l1e Floor
Chicago,IL 60601

Alison V. Hill
Oflice of the Illinois Attorney General
100 W. Randolph
Chicago,IL 60601

Elizabeth Mary Hady
Illinois Attorney General's Office
100 W. Randolptr, 1ln Floor
Chicago,IL 60601

Jeanne Marie Witherspoon
Illinois Attorney General's Offrce
100 W. Randolph
Chicago,IL 60601

Matthew Vincent Chimienti
Illinois Afforney General
100 W. Randolph Sheet, l le Floor
Chicago,IL 60601

Thomas John Verticchio
Office of the Attorney General of Illinois
100 W. Randolph
Chicago,IL 60601


                                                       n/              U-*'
                                                  "'U*Itrt   *n   /1
